SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1022
CA 13-00432
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


KIMBERLY TRATT,
PLAINTIFF-RESPONDENT-APPELLANT,

                     V                            MEMORANDUM AND ORDER

COUNTY OF CAYUGA, CAYUGA COUNTY TREASURER’S
OFFICE, DEFENDANTS-APPELLANTS-RESPONDENTS,
ET AL., DEFENDANT.


THE LAW FIRM OF FRANK W. MILLER, EAST SYRACUSE (FRANK W. MILLER OF
COUNSEL), FOR DEFENDANTS-APPELLANTS-RESPONDENTS.

O’HARA, O’CONNELL & CIOTOLI, FAYETTEVILLE (STEPHEN CIOTOLI OF
COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court,
Cayuga County (Thomas G. Leone, A.J.), entered August 13, 2012. The
order, among other things, denied the motion of defendants County of
Cayuga and Cayuga County Treasurer’s Office for summary judgment
dismissing plaintiff’s 10th cause of action against them and denied
that part of the cross motion of plaintiff for summary judgment
dismissing certain affirmative defenses.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: We affirm for reasons stated in the decision at
Supreme Court. We write only to note that plaintiff failed to meet
her burden of establishing her entitlement to partial summary judgment
on liability on the 10th cause of action, for quid pro quo sexual
harassment (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324;
Mauro v Orville, 259 AD2d 89, 91-93, lv denied 94 NY2d 759).




Entered:   October 4, 2013                      Frances E. Cafarell
                                                Clerk of the Court